CONCURRING OPINION OP
WATSON, J.
The facts in this case are sufficiently stated in the foregoing opinions. I concur in the conclusion that the exceptions must be sustained, the judgment reversed and the case remanded to the circuit court for a new trial, — this for the reason that there is evidence in the case upon which the trial court should have found whether the interlineations complained of were made before or after the execution of the Mailou deed. As I read the opinions of my associates, we are agreed on this point — that there is evidence in the record upon which such a finding should be based. This being true, I am of the opinion that the question^ discussed in the foregoing opinions as to what presumption, if any, should be indulged in a case where there is no evidence“ is, so far as this case is concerned, academic. On that point I express no opinion, believing, as I do, that it is not involved in the case before us.
I further agree with the conclusion that the plaintiff failed to prove her claim of title to the parcel of land conveyed by one Keahilele to “I.” Kapiioho.